662 S.E.2d 391 (2008)
STATE of North Carolina
v.
Jesse THOMPSON, Jr.
No. 79PA08.
Supreme Court of North Carolina.
April 10, 2008.
Nora Henry Hargrove, for Thompson.
John G. Barnwell, Assistant Attorney General, R. Stuart Albright, District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 654 S.E.2d 832.

ORDER
Defendant's Petition for Discretionary Review is denied. Defendant's Motion for Appropriate Relief is dismissed without prejudice to defendant's right to file a Motion for Appropriate Relief in the trial division. The State's Motion to Dismiss Appeal is allowed.
By order of the Court in Conference, this 10th day of April, 2008.